By his motion for rehearing appellant presents and urges again all of the grounds originally contended for by him.
However, in his argument on the motion, as we understand it, he presents and urges two leading, if not sole, questions for reconsideration. It is unnecessary to again discuss the questions at any length.
One of his contentions now is, that because the Act of the Legislature in question exempts all railroads with a less mileage than twenty-five miles from the operation of the Act, that the Act is thereby void and unconstitutional. As we understand the authorities, both text-books and decisions of all the courts where the question is raised and discussed, this question is held against appellant's contention. It is expressly so held by the Supreme Court of the United States in the cases of New York, etc., R.R. Co. v. New York, 165 U.S. 628, and Consolidated Coal Co. v. Illinois, 185 U.S. 203. We think it unnecessary to cite other authorities.
Appellant's other contention, in effect, is that said Act of the Legislature is unconstitutional, because it interferes with the personal liberty of the railroads and individuals and prevents them from exercising their constitutional right of making such contracts as they desire. This Act of the Legislature and no other law of this State, known to us, restricts the right or prevents anyone from qualifying himself to become a conductor by working as a brakeman for the two *Page 391 
years required by this Act. In fact, every person has the right to seek and obtain the employment of brakeman and thereby qualify himself for the position of conductor and there is no restrictions against anyone so qualifying himself.
We think it is now practically universally conceded by all authorities that wherever the proper prosecution of a calling or profession requires a certain amount of technical knowledge and professional skill and the lack of them may result in material damage to the public, it is a legitimate exercise of police power to prohibit anyone from engaging in such calling or work who has not previously properly qualified therefor. "The right of the State to exercise this control over skilled trades and the learned professions, with a single exception in respect to teachers and expounders of religion, has never been seriously questioned. Thus we find in every State statutes which provide for the examination of those who wish to engage in the practice of the law, of medicine and surgery, of pharmacy, and of those who desire to ply the trade of plumbing. And sometimes we find statutes which require all engineers to be examined before they are permitted to take charge of an engine. So, also, in England,it was once made necessary for one to serve an apprenticeshipbefore he was permitted to pursue any one of the skilled trades.
That is not now the law in the United States, but there would beno constitutional objection to such a statute, if it wereenacted." (Italics ours.) 1 Tiedeman on State and Federal Control of Persons and Property, p. 242; 9 Ency. of U.S. Sup.Ct. Rep., pp. 520-522, and cases cited in the notes; see also 4 Ency. of U.S. Sup.Ct. Rep., p. 431, and cases there cited; Freund, Police Power, section 116 and notes; 9 Ency. of U.S. Sup.Ct. Rep., pp. 483-486, and cases cited in the notes.
It was peculiarly the province of the Legislature to require, instead of an examination to ascertain whether or not a person had such knowledge as to authorize him to fill the position of conductor, an experience by actual work for a reasonable specified period which would qualify him therefor. There is nothing in this record to show that the skill, knowledge and training received by a brakeman for two years, would not fully qualify him to take charge of and operate a train as conductor. From common knowledge we take it that this length of time of active work in the duties of a brakeman would so qualify him. It is true that some brakeman might never be of sufficient aptness and mental, and even moral, qualifications as to ever fit him for a position as conductor, but that does not affect the law.
The motion for rehearing is overruled.
Overruled.
[Writ of error granted to Supreme Court of the United States, May 13, 1912. Decision of said court will be noted in subsequent volume of these reports. — Reporter.] *Page 392